Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 FOR IMMEDIATE RELEASE ACS Announces First Quarter Fiscal Year 2010 Results DALLAS, Texas:October 22, 2009 – Affiliated Computer Services, Inc. (NYSE: ACS) Key highlights from the first quarter of fiscal year 2010: ● Adjusted diluted earnings per share of $0.95 ● Total revenue growth of 5% ● Internal revenue growth of 2% ● New business signings of $212 million of annual recurringrevenue ACS today announced first quarter fiscal year 2010revenues of $1.68 billion, a 5% increase,compared to the prior year quarter.
